Wilshire Variable Insurance Trust SUMMARY PROSPECTUS MAY 1, 2011 AS SUPPLEMENTED OCTOBER 3, 2011 Small Cap Growth Fund Before you invest, you may want to review the Fund’s Prospectus, which contains more information about the Fund and its risks. The Fund’s Prospectus dated May 1, 2011, as supplemented October 3, 2011, and Statement of Additional Information (“SAI”) dated May 1, 2011, as supplemented June 10, 2011 and October 3, 2011, are incorporated by reference into this Summary Prospectus. For free paper or electronic copies of the Fund’s Prospectus and other information about the Fund, go to www.wilfunds.com/vit, email a request to wilshirefunds@seic.com, call (888) 200-6796, or ask any financial advisor, bank or broker-dealer who offers shares of the Fund. Investment Objective The Small Cap Growth Fund (the “Fund”) seeks long-term capital appreciation. Fees and Expenses of the Small Cap Growth Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Small Cap Growth Fund. The table below does not reflect expenses that apply to separate accounts or related annuity contracts, and if such expenses were reflected, fees would be higher. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Management Fees 1.15% Distribution and Service (12b-1) Fees 0.25% Other Expenses 0.36% Total Annual Fund Operating Expenses 1.76% Example: This example is intended to help you compare the cost of investing in the Small Cap Growth Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Small Cap Growth Fund’s operating expenses remain the same. The example does not reflect expenses that apply to separate accounts or related annuity contracts, and if such expenses were reflected, fees would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $ 179 $ 554 $ 954 Portfolio Turnover The Small Cap Growth Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Small Cap Growth Fund’s performance. During the most recent fiscal year, the Small Cap Growth Fund’s portfolio turnover rate was 138% of the average value of its portfolio. Principal Investment Strategies The Small Cap Growth Fund invests, under normal circumstances, at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in securities of small cap companies. Small cap companies are those consistent with the market capitalization of the Russell 2000 Index. The Small Cap Growth Fund ordinarily invests in small cap equity securitieswhich the sub-advisers believe have earnings growth potential. A security would be considered by the sub-advisers to have favorable and above-average earnings growth prospects if its growth rate estimates exceed the average for the Small Cap Growth Fund’s benchmark, the Russell 2000 Growth Index. The Russell 2000 Growth Index is composed of those securities in the Russell 2000 Index with a greater-than-average growth orientation. As of December 31, 2010, the Russell 2000 Growth Index and the Russell 2000 Index had an average capitalization of $1.38 billion and $1.25 billion, respectively. Securities in the Russell 2000 Growth Index generally have higher price-to-book and price-to-earnings ratios than those in the Russell 2000 Value Index. The Small Cap Growth Fund uses a multi-manager strategy with sub-advisers who may employ different strategies. Los Angeles Capital Management and Equity Research, Inc. ("LA Capital") and Ranger Investment Management, L.P. ("Ranger") each manage a portion of the Small Cap Growth Fund's portfolio. WIL-SM-010-0200 Principal Risks You may lose money by investing in the Small Cap Growth Fund. In addition, investing in the Small Cap Growth Fund involves the following principal risks: Small Cap Risk. Small-cap companies may lack the management experience, financial resources, product diversity and competitive strengths of larger companies, and may be traded less frequently. These companies may be in the developmental stage or may be older companies undergoing significant changes. Small-cap companies may also be subject to greater business risks and more sensitive to changes in economic conditions than larger more established companies. As a result, the prices of small-cap companies may rise and fall more sharply. Equity Risk. A principal risk of investing in the Small Cap Growth Fund is equity risk. This is the risk that the prices of stocks held by the Small Cap Growth Fund will change due to general market and economic conditions, perceptions regarding the industries in which the companies participate, and each company’s particular circumstances. Equity investments, including common stocks, tend to be more volatile than bonds and money market instruments. The value of the Small Cap Growth Fund’s shares will go up and down due to movement in the collective returns of the individual securities held by the Small Cap Growth Fund. Because common stocks are subordinate to preferred stocks in a company’s capital structure, in a company liquidation, the claims of secured and unsecured creditors and owners of bonds and preferred stocks take precedence over the claims of common stock shareholders. ETF Risk. ETFs in which the Small Cap Growth Fund may invest involve certain inherent risks generally associated with investments in a portfolio of common stocks, including the risk that the general level of stock prices may decline, thereby adversely affecting the value of each unit of the ETF. Moreover, an ETF may not fully replicate the performance of its benchmark index because of the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities or the number of stocks held. Investing in ETFs, which are investment companies, involve duplication of advisory fees and certain other expenses. Investment Style Risk. During certain market conditions, a fund with a more specific investment style (such as value or growth) may perform less well than a fund that allows greater flexibility in the investment of assets. Market Risk. For equity securities, stock market movements will affect the Small Cap Growth Fund’s share price on a daily basis. Declines in value are possible because of declines in the stock market in general or because of a decline in the specific securities held by the Small Cap Growth Fund. There is also the possibility that the price of the security will fall because the market perceives that there is or will be a deterioration in the fundamental value of the issuer or poor earnings performance by the issuer. Market risk may affect a single company, industry, sector or the market as a whole. For debt securities, the market value of a security may move up and down, sometimes rapidly and unpredictably. Market risk may affect a single issuer, an industry, a sector or the bond market as a whole. Recent Market Events Risk. The equity and debt capital markets in the U.S. and elsewhere have experienced unprecedented volatility in the past several years. This financial crisis had caused a significant decline in the value and liquidity of many securities and may create a higher degree of volatility in the net asset values of many mutual funds, including the Fund. Because these events are unprecedented, it is difficult to predict their magnitude or duration. Changes in market conditions will not have the same impact on all types of securities. In response to the crisis, the U.S. Government and the Federal Reserve have taken steps to support financial markets. The withdrawal of this support could negatively impact the value of and liquidation of certain securities. In addition, legislation recently enacted in the U.S. calls for changes in many aspects of financial regulation. The impact of the legislation on the markets, and the practical implications for market participants, may not be fully known for some time. Portfolio Strategy Risk. The investment performance of the Small Cap Growth Fund is in part dependent upon a sub-adviser’s skill in making appropriate investments. To the extent that the Small Cap Growth Fund’s investments differ from the portfolio represented by the benchmark, there exists the potential for volatility of the return of the Small Cap Growth Fund relative to its index. As the industry and sector composition of the market or index changes over time, the implementation of the Small Cap Growth Fund’s strategy can lead to substantial differences in the sector or industry allocation of the Small Cap Growth Fund relative to the market or index. Portfolio Turnover Risk. A fund that trades aggressively will experience high portfolio turnover and relatively high brokerage and other transaction costs. Such transaction costs may lower a fund’s effective investment return. Multi-Managed Fund Risk. The Small Cap Growth Fund is a multi-managed fund with multiple sub-advisers who employ different strategies. As a result, the Small Cap Growth Fund may have buy and sell transactions in the same security on the same day. Asset Allocation Risk. Although asset allocation among different asset categories and investment strategies generally reduces risk and exposure to any one category or strategy, the risk remains that the Adviser may favor an asset category or investment strategy that performs poorly relative to other asset categories and investment strategies. Investment Style Risk. During certain market conditions, a fund with a more specific investment style (such as value or growth) may perform less well than a fund that allows greater flexibility in the investment of assets. 2 Performance The information below provides an illustration of how the Small Cap Growth Fund’s performance has varied over time. The bar chart and table provide some indication of the risks of investing in the Small Cap Growth Fund by showing the changes in the Fund’s investment performance from year to year during the periods indicated and by showing how the average annual total returns for the one-, five- and ten-year periods compare with a broad-based securities market index. The total return figures do not reflect expenses that apply to the separate account or related annuity contracts. The inclusion of these charges would reduce the total return figures for all periods shown. The Small Cap Growth Fund’s past investment performance does not necessarily indicate how it will perform in the future. Calendar Year Returns During the periods shown in the bar chart, the highest return for a quarter was 29.55% (quarter ended 06/30/03) and the lowest return for a quarter was -28.92% (quarter ended 09/30/01). Average Annual Total Returns (periods ended December 31, 2010) 1 year 5 years 10 years Small Cap Growth Fund 26.23% 1.99% -2.03% Russell 2000 Growth Index (reflects no deduction for fees, expenses or taxes) 29.09% 5.30% 3.78% Management Adviser Wilshire Associates Incorporated Sub-Advisers and Portfolio Managers LA Capital Thomas D. Stevens, CFA, Chairman, President, and Principal of LA Capital and Portfolio Manager of the Portfolio. Mr. Stevens has served as Portfolio Manager since 2011. Hal W. Reynolds, CFA, Chief Investment Officer and Principal of LA Capital and Portfolio Manager of the Portfolio. Mr. Reynolds has served as Portfolio Manager since 2011. Daniel E. Allen, CFA, Director of Global Equities and Principal of LA Capital and Portfolio Manager of the Portfolio. Mr. Allen has served as Portfolio Manager since 2011. Ranger W. Conrad Doenges, Portfolio Manager of the Portfolio. Mr. Doenges has served as Portfolio Manager since 2011. Tax Information While the Fund expects to make distributions of income and/or capital gains, if any, annually, individual investors do not own shares of the Fund directly. Rather shares of the Fund are sold through separate accounts of the insurance company from which an investor has purchased a variable annuity, variable life insurance contract, and/or retirement plan. An investor should refer to the prospectus for the variable annuity or variable life insurance contract or to the retirement plan documents for tax information regarding those products. Financial Intermediary Compensation Shares of the Fund are only sold to insurance company separate accounts. The Fund or its distributor may pay the insurance companies (or their affiliates) or other financial intermediaries for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the insurance companies (or their affiliates) or other financial intermediaries to recommend the Fund over another investment. Please contact your insurance company for more information. 3
